Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-5, 11-16 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable U.S. Patent Pub. 2011/0313950 to Nuggehalli in view of U.S. Patent Pub. 2007/0197188 to Sprigg.   

Regarding claim 1, Nuggehalli teaches a method comprising:
receiving, by a communication platform system, an incoming application programming interface (API) communication from a client device, the incoming API communication being addressed to a first endpoint managed by the communication platform system, wherein the first endpoint is assigned to a first application (see section [0002] that teaches that a plurality of vendors provide the software as a service (SAAS) programs residing on the platform, and see Figs. 3, 4 and 7 (step 708) and sections [0042], [0045], [0049] and [0057], which teach that the external developer (the “software application provider”) provides or maps the URL to the platform endpoint, and see sections [0049], [0051] and [0057] which teach the APIs);


detecting occurrence of a first usage event during the interaction between the client device and the first application, the first usage event being defined by a first usage model associated with a first user account of the communication platform system; and updating a logged usage of the first application associated with the first user account based on the occurrence of the first usage event (see for example, Figs. 1, 3 and 5, “usage data collection” 119, steps 308 and 500, and sections [0025], [0047] and [0051] to [0053], which teach the billing “usage models”).
Therefore, although Nuggehalli teaches the use of communications, as is it not explicitly taught that the communication is “incoming”, Sprigg is added. 
In an analogous art, Sprigg teaches a system which bills a client device for the use of applications, etc.  See for example, sections [0004] to [0008], [0023] and [0027] to [0029], which teach using APIs on the client device to access the system, which when activated on the client device are incoming to the system, as recited.  See also sections [0037] to [0046] of generating a plurality of sub-accounts under primary account and section [0043], which teaches billing for different applications, vendors, etc.    



Regarding the amendments to claim 1, which now replace accessing the application via an “API” with accessing the application via a “URI”, see for example, section [0042] of Nuggehali which teaches that the application is registered for use on the system via a “URL” (which is equivalent to a URI), and see also sections [0045], [0049] and [0057], which teach the client device accessing the “instance of the application via the URI”, as now recited. 
Regarding independent claims (12 and 20), which recite the same features and amendments as claim 1 (in method and CRM form) see the rejection of claim 1 above. 
Regarding claims 2 and 13, which recite “further comprising: determining, based on the logged usage of the first instance of the application associated with the first user account, that execution of an event response specified by the first usage model has been triggered; and executing the event response specified by the first usage model”, see section [0027] of Nuggehalli, which teaches volume pricing models which change the billing rate due to the different threshold amounts of usage, where the event response is changing the rate based on the threshold being exceeded, as recited. 

 Regarding claims 4 and 15, which recite “wherein determining that execution of the event response specified by the first usage model has been triggered comprises: determining, based on the logged usage, that a usage pattern specified in the first usage model has occurred”, as described above, see section [0027] of Nuggehalli, which teaches using applications infrequently and/or the pattern of the number of users, which cause an event response of changing the billing rate, as recited. 
Regarding claims 5 and 16, which recite “wherein executing the event response comprises: adjusting billing data for the first account based on the logged usage of the first application associated with the first user account”, see section [0027] of Nuggehalli, which teaches an event response of changing/adjusting the billing rate, as recited.  
Regarding claims 11 and 19, which recite “wherein the first endpoint is a Uniform Resource Identifier (URI) of the first application”, see sections [0047] and [0051] to [0052] of Nuggehalli, which teach the endpoint is a URL, as recited.

s 6-9 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nuggehalli and Sprigg as applied to claims 1 and 12 above and further in view of U.S. Patent Pub. 2003/0125023 to Fishler.   
Regarding claims 6 and 17, which recite “wherein executing the event response comprises: transmitting a second request addressed to the URI to retrieve a second set of instruction; and executing the second set of instructions to cause the event response”, as Nuggehalli and Sprigg do not explicitly teach a “second set of instructions”, Fishler is added. 
In an analogous art, Fishler teaches a system which provides a user with two channels in which to interact with an application.  Fishler also teaches that the interactions with the application include suspension of the data session with the application and providing interactions with a voice server (playing audio messages, see section [0033]).  Therefore, as Fishler teaches multiple different types of interactions based on suspension events, these other interactions are the recited “second set of instructions”.
Therefore, as Nuggehalli teaches a plurality of software services and URIs (for executing a first set of instructions) and as Fishler teaches a software interaction platform using APIs which employ a second set of instructions, it would have been obvious to one of ordinary skill in the art to modify Nuggehalli with the teachings of Fishler, as both these references teach the desirability and conventionality of allowing many different types of interactions with the stored remote software applications. 


Regarding claim 8, which recite “further comprising: after completion of the event response, reestablishing the interaction between the client device and the first application”, as described above, after the voice server interaction, the suspended data session in Fishler is reestablished, as recited. 
Regarding claim 9, which recite “wherein the interaction between the client device and the first instance of the application is a phone call and executing the event response comprises playing a recording to the client device”, as described above, Fishler uses the voice server to play voice recordings to the client device (using a phone call) while the data session is suspended, as recited.

4.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the references as applied to claim 1 above, and further in view of either one of U.S. Patent Pub. 2011/0053555 to Cai or U.S. Patent 8,249,552 to Gailloux.

In an analogous art, Cai teaches a system which bills hierarchical accounts (see Abstract). Cai teaches in sections [0031] to [0033] that an upper level “parent” account includes lower level “child” or sub-accounts. 
Similarly, in an analogous art, Gailloux teaches a system for mobile billing which includes parent and child accounts. As shown in Figs. 2-3 and as described in column 6, lines 14-41 and throughout, Gailloux teaches that amounts of the child account’s billing are compared to thresholds and the parent account is billed accordingly.
Therefore, as Nuggehalli/Sprigg teach a plurality of “accounts” for each type of data accessed by a user and billing thresholds, and as Cai/Gallioux teach the conventionality of providing lower level sub-accounts within a higher level parent account, it would have been obvious to one of ordinary skill in the art to modify Nuggehalli/Sprigg with the parent account and subaccounts of either Cai/Gailloux, as each user commonly has multiple accounts, where each account is with each different provider of data, etc.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive and/or moot in view of the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN S KELLEY/Primary Examiner, Art Unit 2646